EXHIBIT 10.1

 

LETTER OF INTENT

 

February 27, 2015

FROM:

MADISON VENTURES INC., (the “PUBLIC COMPANY”)

TO:

Mr. Amos Bar Shalev, acting on behalf of OCURE LTD. (the “COMPANY”)

TOGETHER AS ABOVE:

ALL BEING referred to as “THE PARTIES” to this Letter of Intent and any future
Definitive Agreements (as further defined herein),

Dear Mr. Bar Shalev:

When countersigned by each of our parties, the following will constitute our
formal Letter of Intent (“LOI”), outlining the general terms of the transaction
with respect to the financing of the Company by the Public Company under Terms
of a Global Exclusive Licensing Agreement.

1. Financing. The Public Company wishes to provide a risk capital injection
required for the Company to implement its business plan and technology launch
and in doing so to work together with, and alongside the Principals/Shareholders
of the Company on a going forward basis. The Public Company and the Company are
the defined “Parties” to this LOI and any ensuing Definitive Agreements.

2. Definitive Agreements. The Public Company will prepare and promptly submit to
the Company these documents and the parties will diligently and in good faith
negotiate thereafter, such definitive agreements (the "Definitive Agreements")
as defined herein under Sections 3, 4 & 7, incorporating the specific terms and
conditions of the contemplated transactions as contained within this Letter of
Intent. The parties further agree to enter into, or cause to be entered into in
future, such further agreements as may be reasonably necessary, including
agreements for the acquisition of any further assets or contracts, (employment,
consulting or otherwise) or any other customer relationships as may be
reasonably necessary in order that the Public Company shall receive the full
economic benefit of the investment into the Company. The Definitive Agreements
shall include terms and conditions standard for transactions of this type,
including matters which are not addressed herein, and shall be subject to the
receipt of all necessary regulatory, corporate and thirty party approvals
required (as applicable) for the performance of such transactions – it is
clarified that only such Definitive Agreements for which all necessary approvals
have been received will bind the parties.

3. Due Diligence. The Public Company will have the right to conduct on-going due
diligence investigation of the business plan and strategy of the Company, as
more particularly set forth in Section 5. If the results of this due diligence
investigation are unsatisfactory to the Public Company, in its sole
determination, then the Public Company will have the option on or before March
9, 2015 (the "Diligence Deadline") to terminate this Agreement, and as
applicable, the Definitive Agreements, without liability.

4. Conditions to Closing. The parties' obligation to close the contemplated
transaction will be subject to specified conditions precedent including, but not
limited to, the following:

i.

The representations and warranties of the Public Company and the Company in the
Definitive Agreements will remain accurate at and as of the Closing, and no
material adverse changes in the business plan of the Company shall have
occurred.

 

 
1


--------------------------------------------------------------------------------




 

ii.

The Public Company shall provide $250,000 USD to the Company pursuant to the
terms of a Global Exclusive Licensing Agreement between the parties. The
proceeds of the transaction to be provided to the Company shall be submitted on
behalf of the Public Company to Company counsel for direct release to the
Company based on the dollar amounts, timing and disbursement schedule as defined
herein under Item 4 (iii). The funding will be utilized by the Company as
required for the proper day to day management and operation of the business
based on timed and scheduled release dates derived from budgets and specific
target milestones provided by the Company to the Public Company and mutually
agreed upon by the parties as a general basis for such release, prior to
Closing. The budgets and milestones shall be presented to the Public Company by
the Company no later than March 2nd, 2015, and are to be derived from the
following:

 

 

a.

A comprehensive 3-year proforma financial projection

 

 

 

 

b.

Copies of any/all contracts, documentation/ communications with interested
parties (JV, Strategic Alliance, investors, etc.)

 

 

 

 

c.

A Use of Proceeds for the initial proposed $250,000 USD payment

 

 

 

 

d.

A detailed month-to-month Budget for the next 6 months (tied to the Use of
Proceeds)

 

 

 

 

e.

A table of expected milestones and deliverables for the next 6 months

 

 

 

 

f.

Articles of Association for the Company

 

iii.

The $250,000 shall be made available to the Company in staged tranches, payable
as: $10,000 at signing of the LOI, $90,000 at March 16th, 2015, $100,000 at
April 10th, 2015, and $50,000 at May 8th, 2015.

 

 

iv.

The Public Company shall make the payment as described in Item 4(ii) above given
that the Public Company will form a fully owned Israeli subsidiary (the
“Subsidiary”), that shall be granted exclusive global rights to the technology
of the Company at Closing based on terms and conditions to be defined in a
formal agreement between the parties (the “Licensing Agreement”).

 

 

v.

The commercial basis of such Licensing Agreement will be a 5% royalty for any
licensing related net revenue, and a 20% royalty for any sublicensing or exit
related revenue. It is understood and agreed herein that the Subsidiary will
enter into Licensing Agreement with the Company at, and as a, condition of
closing of this transaction.

 

 

vi.

At the end of the initial six months period should the Company deliver on its
commitments and milestones underlying the initial $250,000 payment as defined in
Item 4 (ii) whereby exclusive global rights have been granted by the Company to
the Subsidiary pursuant to the License Agreement, any additional assets of the
Company existing in the Company at that time will be fully transferred to the
Subsidiary and the License Agreement for the exclusive global rights to the
technology of the Company shall continue in force, coinciding with an additional
payment of $250,000 being made by the Public Company to the Subsidiary to
maintain the development and clinical work and any other required additional
overhead as agreed between the parties. It is agreed and understood such
additional future funding would follow the same tranche structure as the initial
payment with such amounts and release dates comprised of three (3) tranches,
payable as: $100,000 at October 2nd, 2015, $100,000 at November 6th, 2015, and
$50,000 at December 4th, 2015. Additionally, the same requirements as described
in Item 4 (ii) c, d & e shall also be expectations associated of the Company to
provide to the Public Company in connection with this proposed future payment.

 

 

vii.

The Principals of the Company as at the time of the date of this Letter of
Intent and as disclosed to the Public Company by the Company during the course
of the Due Diligence period, shall have entered into consulting and service
agreements with the Public Company, defining among other things compensation and
commitment expectations as mutually agreeable to the parties, general terms of
such to be sent forth in the Definitive Agreement(s) at the Closing (the
“Consulting Agreements”).

 

 
2


--------------------------------------------------------------------------------




 

viii.

Associated with Item 4 (vii) above, at the date of Closing each of the
Principals/Shareholders of the Company shall purchase and acquire an equity
stake in the Public Company that will equate to a collective ownership stake of
up to 1,775,000 shares of common stock in the Public Company, such figure
representative of an amount equal to 25% of the 7,100,000 shares of the Public
Company currently issued, or otherwise held for issuance, as at the time and
date of this Letter of Intent. The shares available for acquisition in the
Public Company by the Principals/Shareholders shall have an associated par value
purchase price of $0.001/share and shall be accompanied by a share subscription
agreement to be completed by each of the Principals/Shareholders inclusive of
certain representations and warranties surrounding investor suitability and
accreditation (whether accredited or non-accredited), residency declaration,
share escrow provisions, amongst other required regulatory disclosure. A
certified check, bank draft, or wire transfer, shall accompany each executed
subscription agreement.

 

 

ix.

In relation to Item 4 (viii), the parties agree that final Definitive
Agreement(s) will contain escrow released provisions and repurchase rights to
govern the common shares issuable to the Principals that require and mandate the
continued involvement of the Principals and such external consultants in the
future operations of any of the Company and/or the Public Company (together the
“Overall Enterprise”), and most particularly during the entirety of the first 3
years of business following Closing, in order for the Principals to “retain” the
entirety of the escrow shares.

 

 

x.

Without derogating from the provisions of Item 4(viii), the Public Company shall
be sure to keep available in the Treasury an appropriate aggregate number of
common shares that may be used and issued to attract talent of certain external
consultants or future employees of the Subsidiary or the Public Company as
required.

 

 

xi.

The Public Company shall establish an incentive stock option plan reserving up
to 20% of the Public Company share capital for purchase on exercise of any
potential future options. Option allocations to members of management and the
Board of the Public Company shall be negotiated by the parties. The Public
Company, the Principals and other parties as may be deemed appropriate shall be
granted options such number and price to be determined at a future date
exercisable until a liquidity event has occurred, unless they leave the employ
of the organization prior to such time.

 

 

xii.

At Closing the Public Company and the respective principals of the Company shall
enter into non-competition and non-disclosure agreements (the
“Non-Disclosure/Non-Competition Agreements”), on terms acceptable to the Public
Company, wherein such parties will agree not to develop directly or indirectly
products, services, or a business enterprise which could reasonably be expected
to be in any manner competitive to the Public Company and/or the Subsidiary.

 

 

xiii.

The parties to the LOI agree to work together in good faith to develop a future
financing strategy that provides adequate and on-going capitalization to the
Public Company in order to fund its future working capital requirements and
expansion initiatives. The parties shall negotiate in good faith the timing and
pricing of such future additional financings, with a view to minimizing
long-term dilution. Any future capital investment will be by way of cash for
equity directly into the Public Company for working capital purposes or with the
consent of a new investor, for a buy-out of existing share positions of
stakeholders, on a pro rata basis.

 

 

xiv.

Following the consummation of the payment referenced in Item 4 (vi), the parties
shall establish a Board of Directors for the Public Company consisting of five
(5) individuals (three representatives on behalf of the Company, and two
representatives on behalf of the Public Company), such individuals to be
mutually agreed by the parties in advance, with a view to ensuring that the
composition of the Board includes appropriate industry, finance, accounting and
business experience.

 

 
3


--------------------------------------------------------------------------------




 

5. Access to Information. Immediately upon the parties' execution of this Letter
of Intent, the Public Company and its attorneys, accountants and financial
advisors will have full access during normal business hours to all principals,
consultants, assets, properties, books, accounts, records, tax returns,
contracts and other documents that reasonably relate to the business plan of the
Company, provided, however, that such access will not materially interfere with
the normal business operations of the applicable party, and subject to standard
confidentiality obligations. In the event the parties to this Letter of Intent
terminate their discussions for any reason prior to the Closing Date, the Public
Company will promptly return all documents and other materials so provided to
it.

6. Use and Confidentiality. All of the information, records, books and data to
which the each party and/or their respective representatives are given access
will be used by such party solely for the purpose of analyzing the other party
thereto and will be treated on a confidential basis. The terms, conditions and
existence of this Letter of Intent and all further discussions between the
parties will also be treated on a confidential basis, subject to appropriate
disclosure to regulatory authorities and as otherwise required by the rules of
any securities exchange which may be applicable.

7. Agreement Not To Engage in Business Dealings. Commencing immediately, the
Principals and their respective agents will not, nor will they permit any of
their respective colleagues, business associates, consultants or agents
(including and without limitation, investment bankers, attorneys and
accountants) directly or indirectly to, solicit, discuss, encourage or accept
any offer for the investment, directly or indirectly, into the business plan of
the Company, whether as a primary or back-up offer, or take any other action
with the intention or reasonably foreseeable effect of leading to any commitment
or agreement to encumber such investment to be made by the Public Company. In
addition, each of the Company Principals will conduct themselves according to
ordinary and usual course of business consistent with past practices and will
not enter into any material transactions or incur any material liabilities
effecting their participation with the Public Company, without first obtaining
the consent of the Public Company, which consent will not be unreasonably
withheld or delayed. For greater certainty, the parties agree that no further
development or initiatives will be undertaken or expenses incurred in relation
to the Company, without the consent of the Public Company, which consent will
not be unreasonably withheld.

8. Costs and Expenses. Except as otherwise specifically set forth herein, each
party will bear its own expenses in connection with the contemplated
transaction, including, without limitation, the costs and expenses of all
attorneys, engineers, brokers, investment bankers, agents and finders employed
by such party. The parties will indemnify each other against any claims, costs,
losses, expenses or liabilities arising from any claim for commissions, finder’s
fees or other compensation in connection with the contemplated transaction which
may be asserted by any person based on any agreement or arrangement for payment
by the other party.

9. Closing. The closing of the contemplated transactions will occur as soon as
reasonably possible after the satisfaction of all conditions precedent as
specified, but in any case, no later than March 4, 2015. 

10. Currency. All dollar amounts referred to herein are expressed in United
States dollars, unless otherwise indicated. 

11. Choice of Law. This Agreement shall be construed in accordance with the laws
of Nevada and the parties attorn to the exclusive jurisdiction of the courts of
the State of Nevada in respect of all disputes arising hereunder. It is agreed
that the parties performance of the transactions considered herein shall be
subject to the provisions of the Encouragement of Industrial Research and
Development Law 1984 of the State of Israel and the applicable directives, rules
and regulations of the Office of the Chief Scientist of the Ministry of Economy,
to which the Company is bound. 

12. Execution in Counterpart. The parties may execute this Agreement in two or
more counterparts, each of which is deemed to be an original and all of which
will constitute one agreement, effective as of the date given above.

13. Letter of Intent. Subject to the provisions of Sections 5, 6, 7 and 8 above,
which are to be deemed binding upon the parties, this letter is intended to be a
non-binding Letter of Intent regarding the contemplated transaction until the
Diligence Deadline, at which time, unless this Letter of Intent is terminated,
it shall become binding upon the parties. 

 
4


--------------------------------------------------------------------------------




 

If the foregoing accurately sets forth terms acceptable to you, please date,
sign, scan and return this Letter of Intent to the undersigned via reply
e-mail. 

  

Yours very truly, 

 

MADISON VENTURES INC. (the “Public Company”)

        Per: /s/ Eugenio D Gregorio    

Authorized Signatory 

      ACCEPTED this 27th day of February, 2015.  

 

 

SIGNED, SEALED AND DELIVERED
by OCURE LTD. in the presence of:

)
)

    )     /s/ Amos Bar Shalev   ) /s/ Amos Bar Shalev   Name   )

OCURE LTD.

    ) AUTHORIZED SIGNATORY 13 Nachson St. Ramat Hasharon, Israel   )   Address )
    )   Chairman of the Board of Directors   Occupation  

 

 

5

--------------------------------------------------------------------------------